&ltR> Federated Clover Investment Advisors A division of Federated Global Management Corp. Prospectus/Proxy Statement - Please Vote Today! TIME IS OF THE ESSENCE VOTING ONLY TAKES A FEW MINUTES AND YOUR PARTICIPATION IS IMPORTANT! A participant meeting for Clover Capital Enhanced Small Cap Value Equity Common Fund, LLC, Clover Capital Mid Cap Value Equity Common Fund, LLC and Clover Capital Multi Cap Value Equity Common Fund, LLC (each a “Clover Fund” and collectively the “Clover Funds”) will be held on March 11, 2009 at 2:00 PM Eastern Time.It is important for you to vote on the proposals described in this Prospectus/Proxy Statement. We recommend that you read the Prospectus/Proxy Statement in its entirety. The following summarizes the voting process and the proposals under consideration. Why am I being asked to vote? Your vote is required to obtain participant approval of certain types of changes like the ones described in this Prospectus/Proxy Statement. You have a right – and are encouraged – to vote on such changes. What are the proposals? Under the Plans of Asset Transfer, each Clover Fund would be reorganized into a corresponding Federated Clover Fund (each is defined as an “Asset Transfer” and collectively, the “Asset Transfers”). The table below outlines each proposed Asset Transfer.If the Asset Transfers are approved, you will receive the following: If you own an interest in: You will receive shares of: Clover Capital Enhanced Small Cap Value Equity Common Fund, LLC Federated Clover Small Value Fund, Institutional Shares Clover Capital Mid Cap Value Equity Common Fund, LLC Federated Clover Mid Value Fund, Institutional Shares Clover Capital Multi Cap Value Equity Common Fund, LLC Federated Clover Value Fund, Institutional Shares Why are these Asset Transfers being proposed? Federated Clover Investment Advisors, a division of Federated Global Investment Management Corp.(“Federated Clover”) has recommended and approved the Asset Transfers of the Clover Funds into the Federated Clover Funds, which have been established for the purpose of affecting the Asset Transfers.Federated Global is making every effort to make the Asset Transfers a seamless transaction for participants. The Asset Transfers of the Clover Funds are expected to give participants numerous benefits, including: § Mutual fund investment vehicle.The Federated Clover Funds are organized as registered mutual funds and therefore are subject to the protections of the Investment Company Act of 1940 (“1940 Act”) while the Clover Funds are privately offered funds that are not registered under the 1940 Act. § Stability of management. Members of the Clover Funds’ investment teams joined Federated Clover and will continue to be responsible for the day-to-day management of the Federated Clover Funds. § Investment process. You can feel confident that each Federated Clover Fund will utilize the same core investment process going forward.However, shareholders of the Clover Capital Enhanced Small Cap Value Equity Common Fund should note that the Federated Clover Small Value Fund will have a different investment strategy which focuses on investing in small cap securities to a greater degree than the Clover Capital Enhanced Small Cap Value Equity Common Fund. § Enhanced resources. The breadth and depth of Federated’s global research and trading capabilities will enable the Federated Clover Funds to seek to expand their research and investment processes, which may in turn provide shareholders with additional benefits. § Ability to Participate in a Larger Fund Family. Federated’s broad array of investment products will provide you with the opportunity to exchange into other equity or fixed-income mutual funds. When will the Asset Transfers become effective? Assuming shareholder approval is obtained, the Asset Transfers for all Clover Funds are currently expected to occur after the close of business on March 13, If I am a Clover Fund participant, what do I have to do now? You are being asked to vote using one of several convenient methods: mailing the enclosed ballot, calling a special toll-free number, logging on to our voting website, or by attending the Special Meeting of Clover Fund shareholders. This meeting is scheduled to occur on March 11, 2009 at 2:00 PM ET. If the applicable Asset Transfer(s) are approved, you will automatically become a shareholder in the new Federated Clover Fund. Your vote is very important, so please take a moment to cast your ballot! What will happen to my Clover Fund account? After the Asset Transfer, your Clover Fund account will be closed and a new account will be opened in the corresponding Federated Clover Fund. This process will occur automatically, with no action required by you. There will be no change in the aggregate value of your account as a result of the Asset Transfer. Will I incur taxes as a result of the Asset Transfer(s)? The Asset Transfers are expected to qualify under Section 351 of the Internal Revenue Code for federal income tax purposes and, accordingly, neither the Clover Fund nor the Federated Fund are expected to realize any gain or loss as a result of the Asset Transfers. Note, however, that participants will be responsible for tax obligations associated with any income or capital gains recognized by the Clover Fund prior to the Asset Transfer. (Generally, retirement accounts are not subject to such tax consequences.) In the event that the aggregate tax basis of the Clover Fund assets transferred exceeds their aggregate fair market value, the FederatedFund's tax basis in thetransferred securities with unrealized losses will be reduced to reflect this difference. Therefore, the Federated Fund mayrealize higher capital gains (or lower capital loss) than the Clover Fund would have realized if it had sold those assets. Please also note that the Clover Fund is treated as a partnership for federal income tax purposes, while the Federated Fund intends tobe treated as a regulated investment company for federal income tax purposes. Please consult your tax advisor to discuss any implications that this information may have on your individual tax circumstances. Who do I call with questions about the Proxy/Prospectus Statement? Please call your Clover Customer Service Representative at 1-800-343-7151 with questions. How do I vote my shares? You may vote in person at the special meeting of participants held at the Federated Clover office (400 Meridian Centre, Suite 200, Rochester, NY 14618) or complete and return the enclosed proxy ballot. If you: 1. do not respond at all, we may contact you by telephone to request that you cast your vote. 2. sign and return the proxy ballot without indicating a preference, your vote will be cast “for” the proposal. You may also vote by telephone or through the Internet. Please refer to your ballot for the appropriate telephone number and web address. After careful consideration, Federated Clover has reviewed these proposals and recommends that you read the enclosed materials carefully and vote FOR the proposals. &ltR> January 30, 2009 Name of Addressee Title Company Street
